Name: Commission Regulation (EEC) No 547/81 of 27 February 1981 on the supply of common wheat flour to Caritas as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 81 Official Journal of the European Communities No L 56/ 13 COMMISSION REGULATION (EEC) No 547/81 of 27 February 1981 on the supply of common wheat flour to Caritas as food aid food aid for the Caritas (6) was not allocated ; whereas a new invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (7) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 3 759 tonnes of common wheat flour to Caritas under its food-aid programme for 1980 ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 3116/80 of 1 December 1980 opening an invitation to tender for the mobilization of common wheat flour as HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply pro ­ cedures in accordance with the provisions of Regula ­ tion (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . v Done at Brussels , 27 February 1981 . For the Commission Poul DALSAGER Member of the Commission (M OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . P) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973, p . 1 . (6) OJ No L 326, 2. 12. 1980, p . 13 . (7) OJ No L 192, 26 . 7. 1980, p . 11 . No L 56/ 14 Official Journal of the European Communities 3 . 3 . 81 ANNEX 1 . Programme : 1980 2. Recipient : Caritas 3 . Place or country of destination : Chile 4. Product to be mobilized : common wheat flour 5. Total quantity : 3 759 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fur landwirt ­ schaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main , telex 411 475 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture content : 14% maximum,  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum on the dry matter 10 . Packaging :  in bags (*)  quality of the bags : new jute sacks lined with cotton sacks  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'Harina de trigo / DonaciÃ ³n de la Comunidad economica europea / Destinado Ã ¡ la distribuciÃ ³n gratuita en Chile / Caritas ' followed by : '6450 / San Antonio for 1 900 tonnes '6452 / San Antonio' for 180 tonnes '6453 / San Antonio' for 179 tonnes '6451 / Talcahuano' for 1 500 tonnes 11 . Port of shipment : a Community port (2 ) 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 March 1981 16 . Shipment period : from 1 to 30 April 1981 17. Security : 12 ECU per tonne 18 . At the request of Caritas, a phytosanitary certificate must be supplied to Cebemo, Transport Group, van Alkemadelaan 1 ,  NL-2597 AA DEN HAAG (! ) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R . (2 ) Port should provide for a minimum draught of 10 m lws (low water spring), and minimum quay length 160 m to accommodate deep-sea vessels .